Exhibit 10.11

CONSTAR INTERNATIONAL INC.

2007 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

CONSTAR INTERNATIONAL INC.

2007 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

1. Purpose of the Plan

The purpose of the Plan is to promote the interests of the Company by attracting
and retaining valued Non-Employee Directors, and to motivate these individuals
to exercise their best efforts on our behalf, and to encourage ownership of the
Company’s stock by such directors.

2. Definitions

2.1 “Award” means a grant of Options or Restricted Stock under the Plan.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Change in Control” means:

(i) The acquisition, after the effective date of the Plan, by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14 (d)(2) of the 1934
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of more than 30% of the combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (a) any acquisition,
directly or indirectly, by or from the Company or any Subsidiary of the Company,
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary of the Company, (b) any acquisition by any
underwriter in connection with any firm commitment underwriting of securities to
be issued by the Company, or (c) any acquisition by any corporation if,
immediately following such acquisition, 70% or more of the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation (entitled to vote
generally in the election of directors), is beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who,
immediately prior to such acquisition, were the beneficial owners of the then
outstanding Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or

(ii) The occurrence after the effective date of the Plan of, a reorganization,
merger or consolidation other than a reorganization, merger or consolidation
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
the Voting Securities; or

(iii) The occurrence after the effective date of the Plan of, (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a Subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or

(iv) During any period of twenty-four (24) consecutive months commencing after
the effective date of the Plan, the individuals at the beginning of any such
period who constitute the Board and any new director (other than a director
designated by a person or entity who has entered into an agreement with the
Company or other person or entity to effect a transaction described in
paragraphs (i), (ii) or (iii) above) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of any such period or whose election or nomination for election
was previously so approved, cease for any reason to constitute a majority of the
Board.

 

1



--------------------------------------------------------------------------------

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the committee designated by the Board to administer the
Plan under Section 4.

2.6 “Common Stock” means the common stock of the Company, par value $.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 10.

2.7 “Company” means Constar International Inc., a Delaware corporation, or any
successor corporation.

2.8 “Disability” means a physical and/or mental condition incurred by a
Participant which prevents such Participant from continuing to serve as a
Non-Employee Director.

2.9 “Fair Market Value” means, on any given date, the closing price of a share
of Common Stock on the principal national securities exchange on which the
Common Stock is listed on such date or, if Common Stock was not traded on such
date, on the last preceding day on which the Common Stock was traded. If at any
time such Common Stock is not listed on any securities exchange, the Fair Market
Value shall be the fair value of such Common Stock as determined in good faith
by the Committee in accordance with applicable law.

2.10 “Holder” means a Non-Employee Director who receives an Award.

2.11 “1934 Act” means the Securities Exchange Act of 1934, as amended.

2.12 “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

2.13 “Non-Qualified Option” means an Option not intended to be an incentive
stock option as defined in Section 422 of the Code.

2.14 “Option” means the right granted from time to time under Section 6 of the
Plan to purchase Common Stock for a specified period of time at a stated price.

2.15 “Participant” means a Non-Employee Director who meets the eligibility
criteria of Section 3.

2.16 “Plan” means the 2007 Constar International Inc. Non-Employee Directors’
Equity Incentive Plan herein set forth, as amended from time to time.

2.17 “Restricted Stock” means Common Stock awarded by the Committee under
Section 7 of the Plan.

2.18 “Restriction Period” means the Holder’s continuous period of service with
the Company during which Restricted Stock is subject to forfeiture.

2.19 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

3. Eligibility

All Non-Employee Directors are eligible to receive Awards.

4. Administration and Implementation of Plan

4.1 The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Participants to whom Awards will be granted, in determining what types of Awards
will be granted, in determining the times at which Awards will be granted, in
determining the amount of the Restricted Stock and/or

 

2



--------------------------------------------------------------------------------

Options to be granted to each such Participant, in determining the terms and
conditions of the Awards granted under the Plan and in determining the terms of
the agreements to be entered into with Holders. The Committee shall have the
power to establish different terms and conditions with respect to (i) the types
of Awards granted under the Plan, and (ii) the granting of the same type of
Award to different Participants (regardless of whether the Awards are granted at
the same time or at different times).

4.2 The Committee’s powers shall also include, but not be limited to, the power
to determine whether, to what extent and under what circumstances an Option may
be exchanged for cash, Common Stock or some combination thereof; to grant Awards
that are transferable by the Holder; and to determine the effect, if any, of a
Change in Control of the Company upon outstanding Awards. Upon a Change in
Control, the Committee may, on a Holder by Holder basis, (i) fully vest and/or
accelerate the vesting of any or all Awards made under the Plan, (ii) cancel any
outstanding Awards in exchange for a cash payment of an amount equal to the
difference between the then Fair Market Value of the Award less the Option
exercise price or purchase price of Restricted Stock, (iii) after having given
the Holder a chance to exercise any outstanding Options, terminate any or all of
the Holder’s unexercised Options, or (iv) where the Company is not the surviving
corporation, cause the surviving corporation to assume or replace all
outstanding Awards with comparable awards.

4.3 The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall have the power unilaterally and without
approval of a Holder to amend an existing Award in order to carry out the
purposes of the Plan so long as, subject to Sections 4.2, 4.4 and 10 hereof,
such an amendment does not take away any benefit granted to a Holder by the
Award and as long as the amended Award comports with the terms of the Plan. Any
interpretation by the Committee of the terms and provisions of the Plan and the
administration thereof, and all action taken by the Committee, shall be final,
binding and conclusive for all purposes and upon all Holders.

4.4 The Committee is authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, events described in
Section 10) affecting the Company or any Subsidiary, or in response to changes
in applicable laws, regulations, or accounting principles.

4.5 Members of the Committee shall receive such compensation for their services
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
paid by the Company. The Committee may employ attorneys, consultants,
accountants and other service providers. The Committee, the Board, the Company
and the Company’s officers shall be entitled to rely upon the advice and
opinions of any such person. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made with
respect to the Plan and all members of the Committee and the Board shall be
fully protected by the Company in respect of any such action, determination or
interpretation in the manner provided in the Company’s bylaws.

5. Shares of Stock Subject to the Plan

5.1 Subject to adjustment as provided in Section 10, the total number of shares
of Common Stock available for Award under the Plan shall be fifty thousand
(50,000) shares. If any shares subject to an Award are forfeited or such Award
otherwise terminates or is settled for any reason whatsoever without an actual
distribution of shares to the Holder, any shares counted against the number of
shares available for issuance pursuant to the Plan with respect to such Award
shall, to the extent of any such forfeiture, settlement, or termination, again
be available for Awards under the Plan; provided, however, that the Committee
may adopt procedures for the counting of shares relating to any Award to ensure
appropriate counting, avoid double counting, and provide for adjustments in any
case in which the number of shares actually distributed differs from the number
of shares previously counted in connection with such Award. Notwithstanding
anything to the contrary herein, the following shares of

 

3



--------------------------------------------------------------------------------

Common Stock shall not again be available for issuance as Awards under the Plan:
(i) shares of Common Stock tendered (either actually, by attestation or
otherwise) to pay all or any part of the exercise price on any Option, or
(ii) shares of Common Stock not issued as a result of a net exercise of an
Option.

5.2 Any shares issued by the Company through the assumption or substitution of
outstanding awards from an acquired company shall not reduce the shares
available under the Plan.

6. Options

Options give a Non-Employee Director the right to purchase a specified number of
shares of Common Stock from the Company for a specified time period at a fixed
price. Options granted under the Plan will be Non-Qualified Stock Options and
shall be subject to the following terms and conditions:

6.1 Option Grants: Options shall be evidenced by a written Option agreement.
Such Option agreements shall conform to the requirements of the Plan, and may
contain such other provisions as the Committee shall deem advisable.

6.2 Number of Options: The Committee may grant to any current Non-Employee
Director an Option to purchase shares of Common Stock. The Committee in its sole
discretion shall determine the number of Options, if any, granted under this
Section.

6.3 Option Price: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than the Fair Market Value of a share of Common Stock on the date of
grant.

6.4 Term of Options: An Option agreement shall specify when an Option may be
exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than 10 years.

6.5 Payment of Option Price: An Option may be exercised only for a whole number
of shares of Common Stock. The Committee shall establish the time and the manner
in which an Option may be exercised. The option price of the shares of Common
Stock received upon the exercise of an Option shall be paid within three days of
the date of exercise: (i) in full in cash, (ii) with the proceeds received from
a broker-dealer whom the Holder has authorized to sell all or a portion of the
Common Stock covered by the Option, or (iii) with the consent of the Committee,
in whole or in part in Common Stock held by the Holder valued at Fair Market
Value on the date of exercise. With the consent of the Committee, payment upon
the exercise of an Option may be made in whole or in part by Restricted Stock
(based on the fair market value of the Restricted Stock on the date the Option
is exercised, as determined by the Committee). In such case the Common Stock to
which the Option relates shall be subject to the same forfeiture restrictions
originally imposed on the Restricted Stock exchanged therefor.

6.6 Termination: If a Participant terminates from his position as a Non-Employee
Director for any reason, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination or on such accelerated basis as the
Committee may determine at or after grant (consistent with Section 8 hereof),
for a period of 90 days from the date of such termination or until the
expiration of the stated term of the Option, whichever period is shorter.

7. Restricted Stock

7.1 An Award of Restricted Stock is a grant by the Company of a specified number
of shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:

7.2 Restricted Stock Grants: An Award of Restricted Stock shall be evidenced by
a written Restricted Stock agreement. Such agreement shall conform to the
requirements of the Plan and, additionally, may contain such other provisions
not

 

4



--------------------------------------------------------------------------------

inconsistent with the terms of the Plan as the Committee shall deem advisable.
Upon determination of the number of Shares of Restricted Stock to be granted to
a Participant, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock be issued to the Participant
with the Participant designated as the registered owner, or shall direct that a
book entry account representing such shares be established in the name of the
Participant at the Company’s transfer agent and registrar. The certificate(s) or
book entry account (as the case may be) representing such shares shall be
legended as to restrictions on the sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period. Any share certificate(s) issued
shall be deposited by the Participant, together with a stock power endorsed in
blank, with the Company.

7.3 Restricted Stock Price: The Committee may require a cash payment from a
Participant in an amount no greater than the aggregate Fair Market Value of the
Common Stock awarded determined at the date of grant in exchange for the grant
of an Award; or the Committee may make an award of Restricted Stock without the
requirement of a cash payment.

7.4 Stockholder Rights: Unless otherwise determined by the Committee, during the
Restriction Period the Participant shall have all of the rights of a stockholder
including the right to vote the shares of Restricted Stock and receive dividends
and other distributions, provided that distributions in the form of Common Stock
shall be subject to the same restrictions as the underlying Restricted Stock.

7.5 Restrictions: The Restricted Stock Agreement shall specify the duration of
the Restriction Period and the performance, service or other conditions
(including termination of service on account of death, Disability or other
cause) under which the Restricted Stock may be forfeited to the Company. At the
end of the Restriction Period, the restrictions imposed hereunder shall lapse
with respect to the number of shares of Restricted Stock as determined by the
Committee, and the legend shall be removed and such number of shares delivered
to the Participant (or, where appropriate, the Participant’s legal
representative). Consistent with Section 8 hereof, the Committee may modify or
accelerate the vesting and delivery of shares of Restricted Stock.

8. Vesting Requirements

Notwithstanding any provision of the Plan to the contrary, no Award under the
Plan shall vest or become exercisable more rapidly than at a rate of three equal
annual installments over a period of three years. Notwithstanding the foregoing,
the Committee may modify or accelerate the vesting of Awards in the event of the
Holder’s death or Disability, or upon a Change in Control.

9. Settlement of Awards

Subject to the terms of the Plan and any applicable Award Agreement, payments or
transfers to be made pursuant to Awards under the Plan may be made in such forms
as the Committee shall determine, including, without limitation, cash, shares of
Common Stock, other Awards, or other property, and may be made in a single
payment or transfer, or on an installment basis.

10. Adjustments upon Changes in Capitalization

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, any other distribution to stockholders other
than a cash dividend, any change in the corporate structure of a Subsidiary, or
any similar transaction or event, the Committee shall make adjustment in the
number and kind of shares authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate. Any such adjustment shall be
made in an equitable manner which reflects the effect of such transaction or
event. No fractional shares of Common Stock shall be issued pursuant to such an
adjustment. The Fair Market Value of any fractional shares resulting from
adjustments pursuant to this Section shall, where appropriate, be paid in cash
to the Holder. The determinations and adjustments made by the Board pursuant to
this Section 10 shall be conclusive.

 

5



--------------------------------------------------------------------------------

11. Effective Date, Termination and Amendment

The Plan shall become effective upon its approval by the stockholders of the
Company, and no Award shall become exercisable, realizable or vested prior to
such approval. The Plan shall remain in full force and effect until the earlier
of 10 years from its effective date, or the date it is terminated by the Board.
The Board shall have the power to amend, suspend or terminate the Plan at any
time, provided that no such amendment shall be made without stockholder approval
which shall (i) increase (except as provided in Section 10) the total number of
shares available for issuance pursuant to the Plan; (ii) change the class of
individuals eligible to be Holders; (iii) change the provisions of this
Section 11; or (iv) make any other change which requires approval by
stockholders under (a) the rules of a stock exchange or automated quotation
system upon which the Common Stock or other securities of the Company are listed
or quoted, or (b) other applicable law. Termination of the Plan pursuant to this
Section 11 shall not affect Awards outstanding under the Plan at the time of
termination.

12. Transferability

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Holder’s lifetime, and any attempt to do so shall be void
and the relevant Award shall be forfeited. The Committee may grant Awards that
are transferable by the Holder during his lifetime for no consideration, but
such Awards shall be transferable only to the extent specifically provided in
the agreement entered into with the Holder. The transferee of the Holder shall,
in all cases, be subject to the provisions of the agreement between the Company
and the Holder.

13. Securities Law Requirements

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Common Stock under any Award until
completion of such registration or qualification of such Common Stock or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the Common Stock or other securities of the Company are listed
or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Holder to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Common Stock in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.

14. General Provisions

14.1 Nothing in the Plan nor any Award granted pursuant to the Plan shall be
deemed to create any obligation on behalf of the Board to nominate any
Participant for re-election to the Board by the Company’s shareholders.

14.2 To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

14.3 The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section 10, no Award may
be repriced, replaced, regranted through cancellation, or modified without
shareholder approval if the effect would be to reduce the exercise or base price
for the shares underlying the Award. The Committee may amend Awards without the
consent of the Holder; provided that in the case of amendments adverse to the
Holder, except as otherwise expressly provided herein, the Holder’s consent
shall be required to any such amendment. The Committee may not issue new Awards
in exchange for the cancellation of outstanding Awards. The Committee may not
purchase outstanding underwater options for cash.

 

6



--------------------------------------------------------------------------------

To record the adoption of the Plan, the Company has caused its authorized
officers to affix its corporate name this 19th day of June, 2007.

 

CONSTAR INTERNATIONAL INC. By:  

/s/ MICHAEL HOFFMAN

Name:   Michael Hoffman Title:   President and Chief Executive Officer

 

7